NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYED NAZIM ALI,                                 No. 19-16479

                Plaintiff-Appellant,            D.C. No. 5:19-cv-00093-SVK

 v.
                                                MEMORANDUM*
PAYPAL, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Susan G. Van Keulen, Magistrate Judge, Presiding**

                             Submitted May 4, 2020 ***

Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s judgment dismissing

his employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Ali’s claims for disability

discrimination under the Americans with Disabilities Act (“ADA”), failure to

accommodate and retaliation under the California Fair Employment Housing Act

(“FEHA”), wrongful termination, and intentional infliction of emotional distress

because Ali failed to allege facts sufficient to state a plausible claim. As

recognized by the district court, the email chain Ali attached to his operative

complaint reveals that PayPal reasonably accommodated to his requests by

providing him with a “desk for the duration of this contract”. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff fails to show he is entitled to relief if

the complaint’s factual allegations “do not permit the court to infer more than the

mere possibility of [the alleged] misconduct”); Dunlap v. Liberty Nat. Prods., Inc.,

878 F.3d 794, 798-99 (9th Cir. 2017) (elements of an ADA disability

discrimination claim); Mamou v. Trendwest Resorts, Inc., 81 Cal. Rptr. 3d 406,

428 (Ct. App. 2008) (elements of a FEHA retaliation claim); Jensen v. Wells Fargo

Bank, 102 Cal. Rptr. 2d 55, 63 (Ct. App. 2000) (elements of a FEHA failure-to-

accommodate claim); Hanson v. Lucky Stores, Inc., 87 Cal. Rptr. 2d 487, 495 (Ct.

App. 1999) (“The employer is not obligated to choose the best accommodation or

the accommodation the employee seeks.”); Janken v. GM Hughes Elecs., 53 Cal.


                                           2                                      19-16479
Rptr. 2d 741, 756 (Ct. App. 1996) (“A simple pleading of personnel management

activity is insufficient to support a claim of intentional infliction of emotional

distress, even if improper motivation is alleged.”).

      Ali’s assertion of retaliation amount to no more than rank speculation not

supported by any material facts.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                     19-16479